Citation Nr: 0202494	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for glaucoma as a result 
of nicotine dependence acquired in service.  

2. Entitlement to service connection for prostate cancer as a 
result of nicotine dependence acquired in service.

3. Entitlement to service connection for colon cancer as a 
result of nicotine dependence acquired in service.

4. Entitlement to service connection for asthma as a result 
of nicotine dependence acquired in service.

5. Entitlement to service connection for residuals of a 
stroke as a result of nicotine dependence acquired in 
service.

6. Entitlement to service connection for hypertension as a 
result of nicotine dependence acquired in service.

7. Entitlement to service connection for heart 
disease/congestive heart failure as a result of nicotine 
dependence acquired in service.

8. Entitlement to service connection for sleep apnea as a 
result of nicotine dependence acquired in service.

9. Entitlement to service connection for diabetes mellitus as 
a result of nicotine dependence acquired in service.

10. Entitlement to service 
connection for emphysema/bronchitis as a result of 
nicotine dependence acquired in service.

11. Entitlement to service 
connection for bronchiectasis as a result of nicotine 
dependence acquired in service.

12. Entitlement to service 
connection for a circulatory disorder of the legs as a 
result of nicotine dependence acquired in service.

13. Entitlement to service 
connection for impotence as a result of nicotine 
dependence acquired in service.

14. Entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
left thoracic radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to November 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hypertension, congestive heart failure, sleep apnea, 
glaucoma, diabetes mellitus, prostate cancer, colon cancer, 
bronchiectasis, residuals of a stroke, circulatory problem in 
the legs, asthma, organic impotence, and chronic bronchitis 
emphysema syndrome, all as secondary to tobacco use.  A 
notice of disagreement was received in November 1997; a 
statement of the case was issued in December 1997; and a 
substantive appeal was received in January 1998.  The veteran 
testified at a hearing before an RO hearing officer in 
February 1998.

The veteran also perfected an appeal to the May 1996 rating 
decision that found the claim for service connection for 
residuals of an injury involving the left side to be not well 
grounded.  A notice of disagreement was received in November 
1996; a statement of the case was issued in December 1996; 
and a substantive appeal was received in April 1997.  In 
August 1999, the Board found that this claim was well 
grounded, pursuant to the law in effect at that time, and 
remanded the claim to the RO for further development.  After 
completion of that development, the claim was returned to the 
Board.  In October 2000, the Board granted service connection 
for a disability manifested by pain in the left side.  By 
rating decision in November 2000, the RO implemented this 
decision with the grant of a 10 percent evaluation for 
left thoracic radiculopathy, effective from February 14, 
1996.  In November 2000, the veteran filed a notice of 
disagreement to the evaluation awarded for the 
service-connected condition.  No statement of the case has 
been issued on that claim and it is further discussed below.  

In August 1999, the Board denied all of the pending claims as 
not well grounded, pursuant to the law and regulations in 
effect a that time.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2000, the Secretary of VA filed an 
"Unopposed Motion for Partial Remand and to Stay 
Proceedings" (Motion), asking that the Court remand the 
pending issues for consideration under the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001).  On December 5, 2000, the 
Court granted this motion and ordered that the Board's 
decision, as to the issues of service connection for 
glaucoma, prostate cancer, colon cancer, asthma, residuals of 
a stroke, hypertension, heart disease, sleep apnea, diabetes 
mellitus, emphysema/bronchitis, bronchiectasis, circulatory 
disorder of the legs, and impotence, was vacated and the 
claims remanded to the Board.  Two days after issuance of 
this Order, the veteran, through his then representative, 
filed a Response to the Secretary's Motion, asserting that 
the veteran was entitled to a remand notwithstanding the 
recent enactment of VCAA.  In February 2001, the Court 
considered this a motion to recall mandate and judgment, and 
gave the veteran 30 days to respond.  On April 30, 2001, the 
Court ordered that the December 5, 2000 mandate was recalled 
and the December 5, 2000 Order revoked.  The Court ordered 
that the Board's decision as to the 13 claims based on 
nicotine dependence was remanded and vacated to the Board.  

However, the Board also finds that additional development is 
necessary for a full and fair disposition regarding the 
merits of the multiple claims for service connection.  
Accordingly, the Board is undertaking additional development 
on this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

The Board notes that in April 1997, the veteran raised a 
claim of service connection for residuals of frostbite, in 
his legs and feet.  He stated that this was incurred during 
service in Korea.  This claim was previously denied in 
December 1993.  The veteran has also alleged that his 
injuries sustained in an accident in September 1998 are the 
result of his service-connected left thoracic radiculopathy.  
It does not appear that the RO has addressed these claims.  
Therefore, the application to reopen claims of service 
connection for residuals of frostbite, and the raised claim 
of secondary service connection for residuals of injuries 
sustained in a September 1998 accident are referred to the RO 
for appropriate action.
  

REMAND

Also, as noted in the Introduction above, the veteran has 
filed a timely notice of disagreement to the November 2000 
rating decision awarding a 10 percent evaluation for service-
connected left thoracic radiculopathy.  No statement of the 
case has been issued, following receipt of this notice of 
disagreement.  The failure to issue a statement of the case 
in such circumstances is a procedural defect requiring a 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should undertake appropriate action 
pursuant to 38 C.F.R. § 19.26 (2001), 
including issuance of a statement of the 
case, in response to the November 2000 
notice of disagreement initiating an appeal 
on the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
service-connected left thoracic 
radiculopathy.  The veteran and his 
representative should be notified of the 
requirement that a timely substantive 
appeal must be received to complete the 
appeal as to those issues.  If, and only 
if, a substantive appeal is timely 
received, the case should be returned to 
the Board for appellate review.
Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




